DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 7,139,538) in view of Kondo et al. (US 8,154,344) and further in view of Chen et al. (US 2018/0096951).
Regarding claim 20, Ono et al. (figure 1) disclose a radio frequency module comprising: a module board (200 and 400) including a first principal surface; a first power amplifier (210a) disposed on the first principal surface; a second power amplifier (210b) disposed on the first principal surface (column 4, lines 22 – 61). Ono et al. do not explicitly disclose wherein the module board including a first principal surface and a second principal surface on opposite sides of the module board; and comprising a first output transformer disposed inside the module board or on the second principal surface and connected to the first power amplifier; and a second output transformer disposed inside the module board or on the second principal surface and connected to the second power amplifier. However, Kondo et al. (figure 18) disclose an RF power amplifier module comprising first output transformer (110) connected to a first power amplifier (104 and 105); and a second output transformer (210) connected to a second power amplifier (204 and 205) (column 27, line 33 – column 8, line 31). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the power amplifier module including the first output transformer and second output transformer of Kondo et al. to the module board of Ono et al. for proving output impedance matching and sufficient gain. Ono et al. and Kondo et al. do not explicitly disclose the module board including a second principal .

Allowable Subject Matter
Claims 1-19 are allowed over the cited prior art.
	Regarding independent claim 1, Ono et al. (figure 1) disclose a radio frequency module comprising: a module board (200 and 400) including a first principal surface; a first power amplifier (210a) disposed on the first principal surface; a second power amplifier (210b) disposed on the first principal surface (column 4, lines 22 – 61). Kondo et al. (figure 18) disclose an RF power amplifier module comprising first output transformer (110) including a first coil and a second coil connected to a first power amplifier (104 and 105); and a second output transformer (210) including a third coil and a fourth coil connected to a second power amplifier (204 and 205); wherein the first power amplifier includes a first amplifying element (104) and a second amplifying element (105), the second power amplifier includes a third amplifying element (204) and a fourth amplifying element (205),  (column 27, line 33 – column 8, line 31). And Chen et al. disclose a radio frequency module comprising a module board (figure 20, block 500 and figure 16, block 102) including a first principal surface (figure 16, block 
	Regarding independent claim 19, Ono et al. (figure 1) disclose a communication device, comprising: an antenna; a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by the antenna; and a radio frequency module comprising: a module board (200 and 400) including a first principal surface; a first power amplifier (210a) disposed on the first principal surface; a second power amplifier (210b) disposed on the first principal surface (column 4, lines 22 – 61). Kondo et al. (figure 18) disclose an RF power amplifier module comprising first output transformer (110) including a first coil and a second coil connected to a first power amplifier (104 and 105); and a second output transformer (210) including a third coil and a fourth coil connected to a second power amplifier (204 and 205); wherein the first power amplifier includes a first amplifying element (104) and a second amplifying element (105), the second power amplifier includes a third amplifying element (204) and a fourth amplifying element (205),  (column 27, line 33 – column 8, line 31). And Chen et al. disclose a radio frequency module comprising a module board (figure 20, block 500 and figure 16, block 102) including a first principal surface (figure 16, block 104) and a second principal surface (figure 16, block 404) on opposite sides of the module board; power amplifiers disposed on the first principal surface (104) and other components such as filter disposed on the second principal surface (404) (paragraphs [0155] and [0166]). However, Ono et al., Kondo et al. and Chen et al. fail to further 
	Claims 2-18 are allowable for being dependent on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soman (US 8,787,964) disclose an integrated RF front-end circuit comprising a balun, a receiver amplifier, a power amplifier, and a selector circuit.
Trotta et al. (US 10,317,512) teach a packaged radio frequency (RF) circuit includes a radio frequency integrated circuit (RFIC) disposed on a substrate that has plurality of receiver circuits coupled to receive ports at a first edge of the RFIC, and a first transmit circuit coupled to a first transmit port at a second edge of the RFIC.
Dalmia et al. (US 2019/0305402) disclose an integrated circuit (IC) packages, antenna boards, antenna modules, and communication devices (e.g., for millimeter wave communications).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645